Citation Nr: 0032572	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-27 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  The Board remanded this case back to the 
RO in February 1999, and the case has since been returned to 
the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence establishing a causal 
relationship between the veteran's current left ankle 
disorder and service.


CONCLUSION OF LAW

A left ankle disorder was either incurred or aggravated as a 
result of service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 
1131, 1137, 1153, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
on the part of the VA is needed in order to comply with its 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  Specifically, the veteran has been afforded a 
comprehensive VA examination, and the Board is not aware of 
any relevant medical evidence that is not currently included 
in the claims file.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000). 

The Board has reviewed the veteran's service medical records 
and observes that a history of a left ankle fracture was 
noted in his February 1987 enlistment medical history report, 
but no left ankle disability is noted in the corresponding 
enlistment examination report.  The veteran was treated for 
left ankle pain in July and September of 1992 and for a left 
ankle sprain in November 1992.  X-rays of the left ankle from 
July and November of 1992 were within normal limits, and the 
veteran's September 1996 separation examination report is 
negative for any left ankle problems.

During his April 1997 VA orthopedic examination, the veteran 
complained of twisting and fracturing his left ankle during 
service.  The pertinent diagnosis was arthralgia and 
instability of the left ankle, secondary to an old injury, 
and the Board observes that the examination report contains 
no mention of any left ankle injury other than the reported 
in-service injury.  X-rays from April and October of 1997 
revealed no evidence of an acute fracture or dislocation.

Subsequent to the Board's February 1999 remand, the veteran 
underwent a VA orthopedic examination in May 1999.  This 
examination revealed left ankle dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  However, there was 
tenderness to palpation over the entire left ankle joint.  X-
rays revealed nonspecific distal fibula cyst-like changes, 
noted to be unchanged since prior x-rays.  The diagnosis was 
residuals of a sprain to the left ankle.

In July 1999, the veteran's claims file was reviewed by a 
physician's assistant to determine the etiology of a current 
left ankle disorder.  This reviewer noted that the veteran 
had a pre-service left ankle fracture and that he was treated 
on multiple occasions for left ankle injuries during service.  
In conclusion, the reviewer found that the veteran had a pre-
service left ankle injury leading to recurrent ankle problems 
prior to active service and that his ankle problems were 
aggravated by service activities.  However, this reviewer 
also found no current left ankle disability.

In reviewing the evidence in this case, the Board would point 
out that the VA has a statutory requirement to resolve the 
benefit of the doubt regarding any outstanding issue in a 
claim in the veteran's favor.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (relevant sections of which are to 
be codified at 38 U.S.C.A. § 5107(b)).  In this case, despite 
the conclusions of the physician's assistant who reviewed the 
veteran's claims file, the Board finds that the combination 
of the objective evidence of tenderness of the left ankle and 
the x-ray evidence of a cyst-like formation on the ankle 
establishes that the veteran does, in fact, suffer from a 
current left ankle disorder.  As to the question of etiology, 
the only evidence of record directly addressing this question 
is the opinion of the noted physician's assistant, who found 
evidence of aggravation of a pre-service left ankle 
disability during service.  See 38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. §§ 3.304, 3.306 (2000).  Furthermore, the 
Board is aware of the veteran's history of left ankle 
symptomatology during service, although there is no evidence 
of the in-service fracture alleged by him.

Overall, after resolving the benefit of all doubt in the 
veteran's favor, it is the conclusion of the Board that he 
has a current left ankle disorder that is causally related to 
service, although the fact that he did not have left ankle 
symptomatology at entry into service leaves open the question 
of whether this causal relationship is one of incurrence or 
aggravation.  See 38 U.S.C.A. § 1111 (West 1991) (regarding 
the presumption that the veteran is in sound condition at 
entry into service).  As such a causal relationship has been 
found to exist, service connection is warranted for a left 
ankle disorder.


ORDER

The claim of entitlement to service connection for a left 
ankle disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 

